TENTH AMENDMENT

 

THIS TENTH AMENDMENT (this “Amendment”) dated as of May 8, 2019 to the Credit
Agreement referenced below is by and among CACI International Inc, a Delaware
corporation (the “Borrower”), the Guarantors identified on the signature pages
hereto, the Lenders identified on the signature pages hereto and Bank of
America, N.A., in its capacity as Administrative Agent (in such capacity, the
“Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, revolving credit and term loan facilities have been extended to the
Borrower pursuant to the Credit Agreement dated as of October 21, 2010 among the
Borrower, the Guarantors identified therein, the Lenders identified therein and
the Administrative Agent (as amended, modified, supplemented, increased and
extended from time to time, the “Credit Agreement”); and

 

WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement and the Lenders have agreed to the requested modifications to the
Credit Agreement on the terms and conditions set forth herein.

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.Defined Terms.  Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement (as
amended hereby).

2.Amendments.  

(a)The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order to read as follows:

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four fiscal quarters
most recently ended to (b) Consolidated Interest Charges for the period of the
four fiscal quarters most recently ended.

“Tenth Amendment Closing Date” means May 8, 2019.

(b)The following definitions in Section 1.01 of the Credit Agreement are hereby
amended to read as follows:

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Total Net Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(b):

Pricing
Tier

Consolidated Total Net
Leverage Ratio

Eurodollar Rate
Loans

Base Rate
Loans

Commitment Fee

1

< 1.25:1.00

0.75%

0.00%

0.15%

2

> 1.25:1.00 but < 2.25:1.00

1.00%

0.00%

0.15%

3

> 2.25:1.00 but < 3.00:1.00

1.25%

0.25%

0.20%

4

> 3.00:1.00 but < 4.00:1.00

1.50%

0.50%

0.25%

5

> 4.00:1.00

2.00%

1.00%

0.30%

 



 

--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Net Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is required
to be delivered pursuant to Section 7.02(b); provided, however, that if a
Compliance Certificate is not delivered when due in accordance with such
Section, then, upon the request of the Required Lenders, Pricing Tier 5 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered in accordance with
Section 7.02(b).  The Applicable Rate in effect from the Tenth Amendment Closing
Date through the first Business Day immediately following the date a Compliance
Certificate is required to be delivered pursuant to Section 7.02(b) for the
first fiscal quarter ending after the Tenth Amendment Closing Date shall be
determined based upon Pricing Tier 4.  Notwithstanding anything to the contrary
contained in this definition, the determination of the Applicable Rate for any
period shall be subject to the provisions of Section 2.10(b).

“Maturity Date” means June 30, 2024; provided, however, that if such date is not
a Business Day, the Maturity Date shall be the next preceding Business Day.

“Tranche A-3 Term Loan” has the meaning specified in Section 2.01(b).  The
outstanding principal amount of the Tranche A-3 Term Loan of each Lender as of
the Tenth Amendment Closing Date is set forth on Schedule 2.01.

(c)The definitions of “Consolidated EBITDAR”, “Consolidated Fixed Charge
Coverage Ratio”, “Consolidated Fixed Charges” and “Consolidated Total Leverage
Ratio” are hereby deleted from Section 1.01 of the Credit Agreement in their
entirety.

(d)Section 1.02 of the Credit Agreement is hereby amended by adding a new clause
(d) at the end thereof to read as follows:

(d)Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, or disposition, or similar term, shall be deemed to apply to a
division of or by a limited liability company, or an allocation of assets to a
series of a limited liability company (or the unwinding of such a division or
allocation), as if it were a merger, transfer, consolidation, amalgamation,
assignment, sale, or disposition, or similar term, as applicable, to, of or with
a separate Person. Any division of a limited liability company shall constitute
a separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person or entity).

(e)The last sentence in Section 1.05 of the Credit Agreement is hereby amended
to read as follows:

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any rate that is an alternative or
replacement for or successor to any of such rate (including, without limitation,
any LIBOR Successor Rate) or the effect of any of the foregoing, or of any LIBOR
Successor Rate Conforming Changes.

(f)Section 2.07(c) of the Credit Agreement is hereby amended to read as follows:



 

--------------------------------------------------------------------------------

(c)Tranche A-3 Term Loan.  The Borrower shall repay the outstanding principal
amount of the Tranche A-3 Term Loan in quarterly installments on the last
Business Day of each March, June, September and December (commencing with the
last Business Day of the fiscal quarter ending June 30, 2019) in an amount equal
to 1.25% of the initial principal amount of the Tranche A-3 Term Loan advanced
on the Ninth Amendment Closing Date (as such installments may hereafter be
adjusted as a result of prepayments made pursuant to Section 2.05), unless
accelerated sooner pursuant to Section 9.02.  The Borrower shall repay to the
Lenders the Outstanding Amount of the Tranche A-3 Term Loan in full on the
Maturity Date.

(g)The references to “Consolidated Total Leverage Ratio” in Section 2.10(b) of
the Credit Agreement are hereby amended to be references to “Consolidated Total
Net Leverage Ratio”.

(h)The reference to “No reallocation” in the last sentence in Section
2.15(a)(iv) is hereby amended to read “Subject to Section 11.20, no
reallocation”.

(i)Section 2.16(a)(i) of the Credit Agreement is hereby amended to read as
follows:

(i)the aggregate principal amount of all Incremental Facilities shall not exceed
the sum of (A) $500 million plus (B) the maximum amount, if any, such that
immediately after giving effect to the incurrence of such Incremental Facility
on a Pro Forma Basis (assuming for purposes of this calculation that the full
amount of the commitments under such Incremental Facility are fully drawn on the
date of incurrence thereof) (1) in the case of any Incremental Facility other
than a Refinancing Facility, the Consolidated Senior Secured Net Leverage Ratio
recomputed as of the end of the Applicable Period would not be greater than
3.50:1.0 and (2) in the case of any Incremental Facility, the Loan Parties would
be in compliance with the financial covenants set forth in Section 8.11
recomputed as of the end of the Applicable Period; provided that for purposes of
this sub-clause (B) the Borrower shall have delivered to the Administrative
Agent a Pro Forma Compliance Certificate demonstrating the requirements set
forth in sub-clauses (B)(1) and (B)(2) above are satisfied;

(j)Section 8.01(q) of the Credit Agreement is hereby amended to read as follows:

(q)Liens on property or assets acquired pursuant to a Permitted Acquisition or
any other Investment permitted by Section 8.02 (and the proceeds thereof) or on
property or assets of a Subsidiary in existence at the time such Subsidiary is
acquired pursuant to a Permitted Acquisition and not created in contemplation
thereof, provided that (i) such Liens do not at any time extend to any other
property or assets and (ii) the aggregate outstanding principal amount of
Indebtedness secured by such Liens shall not, at the time of the incurrence or
deemed incurrence of any such Indebtedness, exceed the greater of (A) $62.5
million or (B) 1.25% of Consolidated Total Assets as of the end of the
Applicable Period;

(k)Section 8.01(v) of the Credit Agreement is hereby amended to read as follows:

(v)Liens on cash deposits securing any Swap Contracts provided that the
aggregate amount of cash deposits subject to such Liens shall not exceed $40
million;

(l)Section 8.01(z) of the Credit Agreement is hereby amended to read as follows:

(z)Liens (other than Liens described in the foregoing clauses) securing
obligations in an aggregate principal amount outstanding at the time of, and
immediately



 

--------------------------------------------------------------------------------

after giving effect to, the incurrence of any such obligation, not to exceed the
greater of (i) $25 million or (ii) 0.50% of Consolidated Total Assets as of the
end of the Applicable Period.

(m)Section 8.03(e) of the Credit Agreement is hereby amended to read as follows:

(e)purchase money Indebtedness (including obligations in respect of Capital
Leases or Synthetic Leases) hereafter incurred to finance the purchase of fixed
assets, and renewals, refinancings and extensions thereof, provided that (i) the
aggregate outstanding principal amount of all such Indebtedness outstanding at
the time of, and immediately after giving effect to, the incurrence thereof,
shall not exceed the greater of (A) $250 million or (B) 5.0% of Consolidated
Total Assets as of the end of the Applicable Period; and (ii) such Indebtedness
when incurred shall not exceed the purchase price of the asset(s) financed;

(n)Section 8.03(k) of the Credit Agreement is hereby amended to read as follows:

(k)Indebtedness of Foreign Subsidiaries in an aggregate principal amount
outstanding at the time of, and immediately after giving effect to, the
incurrence of any such Indebtedness not to exceed the greater of (i) $125
million or (ii) 2.5% of Consolidated Total Assets as of the end of the
Applicable Period (“Foreign Subsidiary Indebtedness”);

(o)Section 8.03(l) of the Credit Agreement is hereby amended to read as follows:

(l)Indebtedness issued in lieu of cash payments of Restricted Payments permitted
by Section 8.06(e) in an aggregate principal amount outstanding at the time of,
and immediately after giving effect to, the issuance of such Indebtedness not to
exceed the greater of (i) $25 million or (ii) 0.50% of Consolidated Total Assets
as of the end of the Applicable Period; provided that such Indebtedness is
subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent;

(p)Section 8.06(e) of the Credit Agreement is hereby amended to read as follows:

(e)the Borrower may repurchase shares of its Equity Interests pursuant to or in
connection with any of its employee stock purchase plans, stock incentive plans,
stock options plans and other stock plans, provided that (i) the aggregate
amount of all such repurchases shall not exceed $20 million in any calendar year
(with the unused amount in any calendar year being carried over to the
immediately succeeding calendar year) and (ii) no such repurchase may be made at
any time that a Default exists.

(q)Section 8.11(b) of the Credit Agreement is hereby amended to read as follows:

(b)Consolidated Interest Coverage Ratio.  Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Borrower, commencing
with the fiscal quarter ending June 30, 2019, to be less than 3.00:1.0.

(r)Section 10.12(b) is hereby amended in its entirety to read as follows:

(b)In addition, unless subclause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in subclause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender



 

--------------------------------------------------------------------------------

party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and the Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that none of the Administrative Agent or any
Arranger or any of their respective Affiliates is a fiduciary with respect to
the assets of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto),

(s)Schedule 2.01 to the Credit Agreement is hereby amended in its entirety to
read in the form attached hereto as Exhibit A.

3.Reallocation.

(a)Immediately after giving effect to the amendment of the amount of each
Lender’s Revolving Commitment as contemplated herein, (i) the risk
participations of the Revolving Lenders in each outstanding Letter of Credit and
each outstanding Swing Line Loan shall be automatically reallocated such that
(A) the risk participation of each Revolving Lender in each outstanding Letter
of Credit equals the product of such Revolving Lender’s Applicable Percentage
times the amount of such Letter of Credit and (B) the risk participation of each
Revolving Lender in each outstanding Swing Line Loan equals the product of such
Revolving Lender’s Applicable Percentage times the amount of such Swing Line
Loan, and (ii) each Revolving Lender that provides an increased Revolving
Commitment in connection with this Amendment shall make Revolving Loans the
proceeds of which shall be applied by the Administrative Agent to prepay
existing Revolving Loans in an amount necessary such that after giving effect to
such Borrowing and prepayment each Revolving Lender will hold its Applicable
Percentage of the Outstanding Amount of all Revolving Loans.

(b)Each Eurodollar Rate Loan outstanding immediately prior to giving effect to
this Amendment shall maintain the same Interest Period applicable to such Loan
immediately prior to giving effect to this Amendment and shall be subject to
conversion and/or continuation upon expiration of such Interest Period in
accordance with the terms of the Credit Agreement.  Revolving Loans made by
Revolving Lenders providing increased Revolving Commitments pursuant to Section
3(a)(ii) above to prepay existing Revolving Loans shall have Interest Periods
that expire concurrently with the expiration of the Interest Periods applicable
to the existing Revolving Loans so prepaid, and shall be subject to conversion
and/or continuation upon expiration of such Interest Periods in accordance with
the terms of the Credit Agreement.  

(c)Each Lender waives any right to compensation under Section 3.05 of the Credit
Agreement in connection with the transactions described in clauses (a) and (b)
above.  

4.Conditions Precedent.  This Amendment shall become effective as of the date
hereof upon satisfaction of the following conditions precedent:

(a)Receipt by the Administrative Agent of counterparts of this Amendment duly
executed by the Loan Parties and the Lenders.

(b)Receipt by the Administrative Agent of customary opinions of legal counsel to
the Loan Parties, addressed to the Administrative Agent and each Lender, dated
as of the date hereof.

(c)Receipt by the Administrative Agent of the following:



 

--------------------------------------------------------------------------------

(i)a certificate of each Loan Party, signed by a Responsible Officer of such
Loan Party, certifying and attaching resolutions adopted by the board of
directors or equivalent governing body of such Loan Party approving this
Amendment; and

 

(ii)such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and is
validly existing, in good standing and qualified to engage in business in its
state of organization or formation.

 

(d)Receipt by the Administrative Agent, the Arranger and the Lenders of any fees
required to be paid on or before the date hereof.

(e)Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 10.03 of the Credit Agreement, for purposes of determining compliance
with the conditions specified in this Section 3, each Lender that has signed
this Amendment shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Tenth Amendment Closing Date specifying its objection thereto.

5.Amendment is a Loan Document.  This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.

6.Representations and Warranties.  Each Loan Party represents and warrants to
the Administrative Agent and each Lender that (a) the representations and
warranties of each Loan Party contained in Article VI of the Credit Agreement or
any other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, are true and correct in all
material respects on and as of the date hereof, except to the extent that (i)
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date and (ii) such representations and warranties are qualified as to
materiality, in which case they are true and correct in all respects as of such
date (or such earlier date), (b) no Default exists and (c) for purposes of
determining withholding Taxes imposed under FATCA, from and after the Tenth
Amendment Closing Date, the Borrower and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) the
Obligations as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

7.Exiting Lenders.  The Commitments and outstanding Loans of Regions Bank,
Barclays Bank PLC, Santander Bank, N.A. and Compass Bank (each, an “Exiting
Lender”) under the Credit Agreement are hereby assigned and reallocated among
the other Lenders in the manner provided in Schedule 2.01 attached
hereto.  After giving effect to this Amendment, the Exiting Lenders shall no
longer have any Commitments or outstanding Loans under the Credit
Agreement.  Each Exiting Lender joins in the execution of this Amendment solely
for purposes of acknowledging and consenting to the assignment and reallocation
of its Commitments and Loans under the Credit Agreement.  Concurrently



 

--------------------------------------------------------------------------------

with the effectiveness of this Amendment, each Exiting Lender shall have
received payment in full for all outstanding Obligations owing to it under the
Credit Agreement.  Notwithstanding anything in the Credit Agreement or any other
Loan Document to the contrary, all assignments and reallocations of Loans and
Commitments pursuant to this Section 7 shall be deemed to be assignments made
subject to and in compliance with Section 11.06 and Exhibit 11.06 of the Credit
Agreement (including, without limitation, the ‘Standard Terms and Conditions’
applicable to Assignments and Assumptions).

8.Reaffirmation of Obligations.  Each Loan Party (a) acknowledges and consents
to all of the terms and conditions of this Amendment and the incurrence of
Indebtedness and other transactions contemplated hereby, (b) affirms all of its
obligations under the Credit Agreement (as amended hereby) and the other Loan
Documents and (c) agrees that this Amendment and all documents executed in
connection herewith do not operate to reduce or discharge such Loan Party’s
obligations under the Loan Documents.

9.Reaffirmation of Security Interests.  Each Loan Party (a) agrees that,
notwithstanding the effectiveness of this Amendment, the Security Agreement and
each of the other Collateral Documents continue to be in full force and effect
and are not impaired or adversely affected in any manner whatsoever, (b)
confirms its guaranty of the Obligations and its grant of a security interest
pursuant to the Collateral Documents in its assets that constitute Collateral as
collateral therefor, all as provided in the Loan Documents as originally
executed and (c) acknowledges that such guaranty and grant continues in full
force and effect in respect of, and to secure, the Obligations under the Credit
Agreement and the other Loan Documents.

10.No Other Changes.  Except as modified hereby, all of the terms and provisions
of the Loan Documents shall remain in full force and effect.

11.Counterparts; Delivery.  This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of this Amendment by
facsimile or other electronic imaging means shall be effective as an original.

12.Governing Law.  This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of New York.

[SIGNATURE PAGES FOLLOW]

 



 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Tenth Amendment to be
duly executed as of the date first above written.

 

BORROWER:

CACI INTERNATIONAL INC, a Delaware corporation

 

By: /s/ Thomas A. Mutryn

Name: Thomas A. Mutryn

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

 

GUARANTORS:

CACI PRODUCTS COMPANY, a Delaware corporation

CACI PRODUCTS COMPANY CALIFORNIA, a California corporation

CACI, INC. - FEDERAL, a Delaware corporation

CACI, LLC - COMMERCIAL, a Delaware limited liability company

CACI TECHNOLOGIES, LLC, a Virginia limited liability company

CACI DYNAMIC SYSTEMS, LLC, a Virginia limited liability company

CACI PREMIER TECHNOLOGY, LLC, a Delaware limited liability company

CACI-CMS INFORMATION SYSTEMS, LLC,

a Virginia limited liability company

CACI ENTERPRISE SOLUTIONS, LLC, a Delaware limited liability company

R.M. VREDENBURG LLC, a Virginia limited liability company

CACI-WGI, LLC, a Delaware limited liability company

CACI SECURED TRANSFORMATIONS, LLC,

a Florida limited liability company

CACI-NSR, INC., a Delaware corporation

CACI TECHNOLOGY INSIGHTS, LLC, a Virginia limited liability company

CACI-ATHENA, LLC, a Delaware limited liability company

BUSINESS DEFENSE AND SECURITY CORPORATION,

a Virginia corporation

CACI-ISS, LLC, a Delaware limited liability company

APPLIED SYSTEMS RESEARCH, INC., a Virginia corporation

TECHNIGRAPHICS, LLC, an Ohio limited liability company

PANGIA TECHNOLOGIES, LLC, a Nevada limited liability company

DELTA SOLUTIONS AND TECHNOLOGIES, LLC,

a Virginia limited liability company

CACI-APG, LLC, a Virginia limited liability company

PARADIGM SOLUTIONS CORPORATION, a Maryland corporation

EMERGINT TECHNOLOGIES, LLC, a Georgia limited liability company

IDL SOLUTIONS, LLC, a Wisconsin limited liability company

Six3 Systems, LLC, a Delaware limited liability company

CACI Asia, LLC, a Delaware limited liability company

Six3 Enterprise Systems, LLC, a Maryland limited liability company

Six3 Advanced Systems, Inc., a Virginia corporation

Six3 Intelligence Solutions, LLC, a Virginia limited liability company

Ticom Geomatics, Inc., a Texas corporation

CACI DATA TACTICS CORPORATION, a Virginia corporation

CACI NSS, LLC, a Delaware limited liability company

 

By:/s/ Thomas A. Mutryn

Name: Thomas A. Mutryn

Title:  Executive Vice President, Chief Financial Officer and Treasurer  


CACI INTERNATIONAL INC

TENTH AMENDMENT



--------------------------------------------------------------------------------

 

LTC Engineering Associates, Inc., a Florida corporation

 

By: /s/ Thomas A. Mutryn

Name: Thomas A. Mutryn

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

AXIOS TECHNOLOGIES, INC., a Virginia corporation

LGS INNOVATIONS INTERNATIONAL INC., a Delaware corporation

LGS INNOVATIONS LLC, a Delaware limited liability company

LGS INTEGRATED SOLUTIONS LLC, a Delaware limited liability company

 

By: /s/ Thomas A. Mutryn

Name: Thomas A. Mutryn

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 




CACI INTERNATIONAL INC

TENTH AMENDMENT



--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:BANK OF AMERICA, N.A., as Administrative Agent

 

By: /s/ Christine Trotter

Name: Christine Trotter

Title: Assistant Vice President

 

 

 

 

CACI INTERNATIONAL INC

TENTH AMENDMENT



--------------------------------------------------------------------------------

 

LENDERS:BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender

 

By:/s/ Larry Van Sant

Name: Larry Van Sant

Title: Senior Vice President

 

CAPITAL ONE NATIONAL ASSOCIATION

 

By: /s/ Joseph C. Costa

Name: Joseph C. Costa

Title: Senior Vice President  

 

FIFTH THIRD BANK

 

By: /s/ Will Batchelor

Name: Will Batchelor

Title: Vice President  

 

JPMORGAN CHASE BANK, N.A.

 

By: /s/ Anthony Galea

Name: Anthony Galea

Title: Executive Director

 

MUFG BANK, LTD.

 

By: /s/ Dominic Yung

Name: Dominic Yung

Title: Director  

 

PNC BANK, NATIONAL ASSOCIATION

 

By: /s/ Stephanie Lalos

Name: Stephanie Lalos

Title: Assistant Vice President  

 



 

--------------------------------------------------------------------------------

 

ROYAL BANK OF CANADA

 

By: /s/ Richard C. Smith

Name: Richard C. Smith

Title: Authorized Signatory  

 

SUNTRUST BANK

 

By: /s/ Anika Kirs

Name: Anika Kirs

Title: Vice President  

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

By: /s/ Mark B. Felker

Name: Mark B. Felker

Title: Managing Director  

 

BRANCH BANKING AND TRUST COMPANY

 

By: /s/ Trevor H. Williams

Name: Trevor H. Williams

Title: Assistant Vice President

 

GOLDMAN SACHS BANK USA

 

By: /s/ Ryan Durkin

Name: Ryan Durkin

Title: Authorized Signatory

 

SUMITOMO MITSUI BANKING CORPORATION

 

By: /s/ Katsuyuki Kubo

Name: Katsuyuki Kubo

Title: Managing Director

 

TD Bank

 

By: /s/ Pedro J. Vila

Name: Pedro J. Vila

Title: Vice President

 

Mizuho Bank, Ltd.

 

By: /s/ Tracy Rahn

Name: Tracy Rahn

Title: Authorized Signatory

 

CITIZENS BANK, N.A. (as successor by merger to Citizens Bank of Pennsylvania)

 



 

--------------------------------------------------------------------------------

 

By: /s/ Daniel T. Laurenzi

Name: Daniel T. Laurenzi

Title: Director

 

United Bank

 

By: /s/ Edward J. Goedecke

Name: Edward J. Goedecke

Title: Senior Vice President

 

MANUFACTURERS AND TRADERS TRUST COMPANY

 

By: /s/ R. Mark Swaak

Name: R. Mark Swaak

Title: Vice President

 

FIRST NATIONAL BANK OF PENNSYLVANIA

 

By: /s/ Douglas T. Brown

Name: Douglas T. Brown

Title: Senior Vice President

 

Synovus Bank

 

By: /s/ Chandra Cockrell

Name: Chandra Cockrell

Title: Corporate Banker

 

Taiwan Business Bank, Los Angeles Branch

 

By: /s/ Shenn-Bao Jean

Name: Shenn-Bao Jean

Title: General Manager

 

Union Bank & Trust, a Virginia Banking Corporation

 

By: /s/ Michael C. O’Grady

Name: Michael C. O’Grady

Title: Senior Vice President

 

The Bank of East Asia, Limited, New York Branch

 

By: /s/ James Hua

Name: James Hua

Title: Senior Vice President

 

By: /s/ Danny Leung

Name: Danny Leung

Title: Senior Vice President

 

Stifel Bank & Trust



 

--------------------------------------------------------------------------------

 

 

By: /s/ Suzanne Agin

Name: Suzanne Agin

Title: Senior Vice President

 

Land Bank of Taiwan, New York Branch

 

By: /s/ Arthur Chen

Name: Arthur Chen

Title: General Manager

 

Hua Nan Commercial Bank, Los Angeles Branch

 

By: /s/ Gary Hsu

Name: Gary Hsu

Title: Vice President & General Manager

 

Taiwan Cooperative Bank,

Seattle Branch, Seattle, Washington

 

By: /s/ Christine Lin

Name: Christine Lin

Title: V.P. & Manager

 

Mega International Commercial Bank Co., Ltd. New York Branch

 

By: /s/ Pi-Kai Liu

Name: Pi-Kai Liu

Title: AVP

 

Chang Hwa Commercial Bank, Ltd., New York Branch

 

By: /s/ Jerry C.S. Liu

Name: Jerry C.S. Liu

Title: Vice President & General Manager

 

E.SUN COMMERCIAL BANK, LTD., LOS ANGELESE BRANCH

 

By: /s/ Edward Chen

Name: Edward Chen

Title: SVP & General Manager

 

Manufacturers Bank

 

By: /s/ Ben Chu

Name: Ben Chu

Title: Senior Vice President

 

FIRST COMMONWEALTH BANK

 

By: /s/ Mark A. Woleslagle



 

--------------------------------------------------------------------------------

 

Name: Mark A. Woleslagle

Title: Vice President

 

TriState Captial Bank

 

By: /s/ Ellen Frank

Name: Ellen Franklin

Title: Senior Vice President

 

EXITING LENDER:BARCLAYS BANK PLC

 

By:/s/ Craig Malloy

Name: Craig Malloy

Title: Director

 

COMPASS BANK

 

By:/s/ Criss Kennedy

Name: Criss Kennedy

Title: VP

 

REGIONS BANK

 

By:/s/ Mark Guile

Name: Mark Guile

Title: Director

 

SANTANDER BANK, N.A.

 

By:/s/ Irv Roa

Name: Irv Roa

Title: Senior Vice President

 



 